              Case 3:20-cv-07811-RS Document 43 Filed 01/25/21 Page 1 of 6


      Kathryn Lee Boyd (SBN 189496)
1     LBoyd@hechtpartners.com
2     Maxim Price (pro hac vice pending)
      MPrice@hechtpartners.com
3     David L. Hecht (pro hac vice pending)
      DHecht@hechtpartners.com
4     Alan Alvela (pro hac vice pending)
      AAlvela@hechtpartners.com
5     HECHT PARTNERS LLP
      125 Park Avenue, 25th Floor
6     New York, New York 10017
      Telephone: (212) 851-6821
7     Facsimile: (646) 492-5111
8     Attorneys for Intervenor Claimant
      Lucas E. Buckley as Trustee of the
9     Gox Victim Bitcoin Trust
10
                                 THE UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
12
13   UNITED STATES OF AMERICA,                               Case No. 20-7811 RS
14                  Plaintiff,                               HON. RICHARD SEEBORG
15                                                           United States District Judge
             v.                                              Courtroom 3
16
     Approximately 69,370 Bitcoin (BTC), Bitcoin             VERIFIED CLAIM AND
17   Gold (BTG), Bitcoin SV (BSV), and Bitcoin               STATEMENT OF INTEREST BY
     Cash (BCH) seized from                                  LUCAS E. BUCKLEY AS
18   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx,                     TRUSTEE OF THE GOX
                                                             VICTIM BITCOIN TRUST
19                  Defendant,
20
21
       Lucas E. Buckley, as Trustee of the                   Case Filed: November 5, 2020
22     Gox Victim Bitcoin Trust,                             FAC Filed: November 20, 2020
                                                             Trial Date: TBD
23                               Claimant.

24
25
26
27

28
                       VERIFIED NOTICE OF CLAIM AND STATEMENT OF INTEREST

                                             CASE NO. 20-7811 RS
                   Case 3:20-cv-07811-RS Document 43 Filed 01/25/21 Page 2 of 6



1                                           NOTICE OF CLAIM
2    Pursuant to 18 United States Code, sections 983(a)(4)(A) and Rules C(6) and G(5) of the Federal
3    Supplemental Rules for Admiralty or Maritime Claims or Forfeiture Actions, claimant Lucas E.
4    Buckley, Esq. as Trustee of the Gox Victim Bitcoin Trust (“Claimant”) hereby claims an interest
5    in a portion of the defendant funds that are the subject of this forfeiture action brought by the
6    United States of America (the “United States”).

7                                                  CLAIM
8             1.      The Claimant is Lucas E. Buckley, Esq., as Trustee of the Gox Victim Bitcoin Trust,
9    a Wyoming statutory trust located at 2515 Warren Ave, Suite 500, P.O. Box 1208, Cheyenne, WY
10   82003.
11            2.      Gox Victim Bitcoin Trust was created with the goals of holding in trust and fighting
12   to uphold the claims of victims of the Mt. Gox bitcoin theft discussed below.
13            3.      The property in which Claimant claims an interest (the “Property”) is
14   approximately 0.01 BTC Bitcoin (“BTC”), Bitcoin Gold (“BTG”), Bitcoin SV (“BSV”), Bitcoin
15   Cash (“BCH”), and future Bitcoin hard forks (collectively the “Bitcoin”) of those Defendant funds
16   that are the subject of this forfeiture action seized from Silk Road wallet number
17   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx (the “1HQ3 wallet”) and currently in the
18   possession of the United States.
19            4.      The claimed Property is owned by the trust. The claimed Property was purchased
20   for valuable consideration from the original owner who opened an account on Mt. Gox, formerly
21   an online bitcoin exchange, on or before March 1, 2012.
22            5.      On information and belief, between 2011 and 2014, the Mt. Gox Exchange
23   experienced several hacks, which resulted in the systematic theft of approximately 650,000
24   Bitcoin. Some of the stolen Bitcoin, including the Property, ended up in Silk Road’s wallets. These
25   same Bitcoin were stolen again from Silk Road and transferred to the 1HQ3 wallet as follows:
26   Between May 5, 2012 and April 9, 2013, bitcoin wallets identified in the underlying Complaint for
27   Forfeiture,     1BBqjKsYuLEUE9Y5WzdbzCtYzCiQgHqtPN                  (the    “1BB     wallet”)       and
28
                          VERIFIED NOTICE OF CLAIM AND STATEMENT OF INTEREST

                                              CASE NO. 20-7811 RS
                                                       1
                 Case 3:20-cv-07811-RS Document 43 Filed 01/25/21 Page 3 of 6



1    1BADznNF3W1gi47R65MQs754KB7zTaGuYZ (the “1BAD wallet”), received over 47,599 BTC
2    and 22,813 BTC, respectively, stolen from Silk Road.
3           6.      Claimant is informed and believes, based on forensic analysis of the blockchain,
4    that the above two transfers were comprised in large part of the Bitcoin that was stolen from the
5    former Mt. Gox exchange by hackers, including Claimant’s Property. On April 9, 2013, the stolen
6    Bitcoin was transferred from the 1BB and 1BAD wallets to the 1HQ3 wallet.
7           7.      Claimant is further informed and believes that the United States took possession of
8    the Property on or about November 3, 2020 by consent and agreement from Individual X.
9           8.      Claimant currently owns all of the rights to the claims for approximately 34,754
10   additional bitcoin that were formerly held in accounts on Mt. Gox by victims of the above theft
11   but requires additional information, that is currently not publicly available, to determine which, if
12   any, of those bitcoin may have been seized from the 1HQ3 wallet.
13          9.      As a result of the above, because it was the product of theft and Computer Hacking,
14   Claimant believes and alleges that its right and title to the Property is superior to that of both Silk
15   Road and Individual X and that such right and title precedes the commission of the crimes
16   identified in the instant Complaint for Forfeiture in this action.
17          10.     Claimant claims an interest in the Property as an innocent “owner,” within the
18   meaning of 18 United States Code section 983(d)(6) and 28 Code of Federal Regulations section
19   9.2, and, in the alternative, under a constructive trust pursuant to California Civil Code sections
20   2223, 2224. See, U.S. v. $4,224,958.57, 392 F.3d 1002 (9th Cir. 2004). Claimant is also a “victim”
21   within the meaning of 28 Code of Federal Regulations section 9.2.
22          11.     Claimant contests forfeiture of the Defendant Property, seeks to enjoin the
23   liquidation of the Defendant Property in this action, and seeks the return of the Property (and any
24   other portion of Defendant property that belongs to Claimant for which insufficient information
25   was provided in the Notice of Forfeiture) to Claimant (or, if not, to the trustee for the former
26   exchange known as Mt. Gox, Nobuaki Kobayashi, for return to the victims, including Claimant)
27
28
                         VERIFIED NOTICE OF CLAIM AND STATEMENT OF INTEREST

                                              CASE NO. 20-7811 RS
                                                       2
               Case 3:20-cv-07811-RS Document 43 Filed 01/25/21 Page 4 of 6



1    as victim, the rightful owner of such Property, and alternatively the beneficiary of the constructive
2    trust imposed over such Property.
3

4
     Dated: January 25, 2021
5
                                                   HECHT PARTNERS LLP
6

7                                                  By:
                                                   Maxim Price (pro hac vice pending)
8                                                  Kathryn Lee Boyd (SBN 189496)
9                                                  David L. Hecht (pro hac vice pending)
                                                   Alan Alvela (pro hac vice pending)
10
                                                   Attorneys for Intervenor Claimant
11                                                 Lucas E. Buckley as Trustee of the
                                                   Gox Victim Bitcoin Trust
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                         VERIFIED NOTICE OF CLAIM AND STATEMENT OF INTEREST

                                             CASE NO. 20-7811 RS
                                                      3
Case 3:20-cv-07811-RS Document 43 Filed 01/25/21 Page 5 of 6
               Case 3:20-cv-07811-RS Document 43 Filed 01/25/21 Page 6 of 6




1                                     CERTIFICATE OF SERVICE
2           I, Maxim Price, hereby certify that I have electronically filed the above-captioned
3    Verified Notice of Claim and Statement of Interest with the Clerk of the Court using the
4    CM/ECF system, which will automatically send an e-mail notification of such filing to all
5    counsel of record and have also caused a copy of the same to be delivered via mail to the
6    Plaintiff at the following address:

7        DAVID COUNTRYMAN
         Assistant United States Attorney
8        7450 Golden Gate Avenue,
         Box 36055 San Francisco
9        California 94102-3495
10          I declare under penalty of perjury under the laws of the United States that the foregoing is
11   true and correct.

12

13   Dated: January 25, 2021
14

15

16                                                      Maxim Price
                                                        HECHT PARTNERS LLP
17
                                                        Attorneys for Intervenor Claimant
18

19

20

21

22

23

24

25

26

27

28

                                            CERTIFICATE OF SERVICE
